Yeates, J.
had been retained in the cause, while at the bar.
Smith, J.
The proceedings of the Orphan’s Court are presumed to be regular. A return of sale under their order at the ensuing court is the general practice, but for some reasons, it has not been pursued in the present instance; and I find on inquiry, this is not a singular case in Lancaster county. The act of 4 Annas directs, that the administrator shall bring his proceedings to the next Orphan’s Court after the sale made. The words of the law appear only directory ; and I see no. reason why a regular fair sale may not be returned at another court. No injury is done thereby.
Parol evidence may be given of a sale under an order of Orphan’s Court without a return made thereon. Until the vendee has complied with his contract, it may be imprudent in many instances to have the sale confirmed. Writs o£ venditioni exponas are returnable on days certaiii, yet a sale of lands by virtue of a venditioni is good though the writ be not returned. Under an order of Orphan’s Court, impowering an administrator to sell lands, he should begin the sale on the day affixed by the court, and may afterwards adjourn it, but not be-: yond the day of the succeeding court.
i*. The objection made, that this was an independent covenant on the part of the plaintiff, does not seem to hold since the passing of the defalcation act. But the plaintiff ought to have proved, that he had put up proper advertisements, signed by the clerk of the Orphan’s Court. There is yet another incurable defect in his.case. The administrators could not sell to themselves ; it wras a mere nullity. They had a special authority which ought to be strictly pursued. The title could only be derived through the intervention of a third person.
The plaintiff suffered a nonsuit.